Name: COMMISSION REGULATION (EC) No 3496/93 of 20 December 1993 adjusting the combined nomenclature codes of certain products listed in Article 1 of Council Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder
 Type: Regulation
 Subject Matter: tariff policy;  economic analysis;  agricultural activity;  agricultural policy
 Date Published: nan

 21 . 12. 93 Official Journal of the European Communities No L 319/17 COMMISSION REGULATION (EC) No 3496/93 of 20 December 1993 adjusting the combined nomenclature codes of certain products listed in Article 1 of Council Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricul ­ tural products ('), as amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 ( 1 ) thereof, Whereas Commission Regulations (EEC) No 2505/92 (3) and (EEC) No 2551 /93 (4) amending Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987, on the tariff and statistical nomenclature and on the Common Customs Tariff (*), as last amended by Commission Regu ­ lation (EC) No 3080/93 (*), respectively contain the combined nomenclature in force on 1 January 1993 and 1994 ; Whereas certain codes in Article 1 of Council Regulation (EEC) No 1117/78 of 22 May 1978, on the common orga ­ nization of the market in dried fodder f), as last amended by Regulation (EEC) No 2275/89 (8), would not corres ­ pond to the combined nomenclature ; whereas Article 1 of Regulation (EEC) No 1117/78 should be amended as a result ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1117/78 the CN code 'ex 1214 90 90' is hereby replaced by CN codes 'ex 1214 90 91 and ex 1214 90 99' and CN code 'ex 2309 90 90' is hereby replaced by CN code 'ex 2309 90 98'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993 as far as CN code 'ex 1214 90 90' is concerned and from 1 January 1994 as far as CN code 'ex 2309 90 90' is concerned. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 34, 9. 2. 1979, p. 2. (2) OJ No L 312, 27. 10. 1989, p. 5. (3) OJ No L 267, 14. 9 . 1992, p. 1 . (4) OJ No L 241 , 27. 9 . 1993, p. 1 . 0 OJ No L 256, 7. 9 . 1987, p. 1 . Ã  OJ No L 277, 10. 11 . 1993, p. 1 . o OJ No L 142, 30. 5 . 1978, p. 2. (8) OJ No L 218, 28. 7. 1989, p. 1 .